11 So.3d 501 (2009)
In re Leslie BURGESS.
No. 2009-OB-1546.
Supreme Court of Louisiana.
July 13, 2009.
In re Burgess, Leslie;  Other; Applying For Permission to Take Bar Examination.
Granted.
IT IS HEREBY ORDERED that Petitioner, Leslie Burgess, be allowed to use a personal computer during the July 2009 Louisiana Bar Examination in accordance with the guidelines set forth by the Louisiana Supreme Court Committee on Bar Admissions.
VICTORY, J., would deny the request.
KNOLL, J., would deny the request.
JONES, J., would deny the request.